DETAILED ACTION

The instant application having application No 16/939, 275 filed on 07/27/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) both claims 4 and 5 are incorporated into the independent claim 1.
Claim 10 would be allowable if (i) both claims 13 and 14 are incorporated into the independent claim 10.
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mobnye et al. (U.S. 20210014932, Jan. 14, 2021) in view of Christian et al. (U.S. 9848167, Dec. 19, 2017).
 	Regarding Claim 1, Mobnye discloses a system for providing a representational state transfer interface over a low-bandwidth medium, comprising a first processor (page 1, par(0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server);
a second processor configured to operate using one or more algorithms to respond to queries from the hardware management function of the first processor page 11, par (0086), line 1-3, performed by the com­ponents of communications network 10 using software, firmware, and hardware (e.g., dedicated circuitry)), 
the second processor further comprising a data decompression system (page 6, par (0047), line 1-10, communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low­bandwidth communications link, using a decompression algorithm after the SMS message data has been conveyed over the low-bandwidth communications link and the first secure network tunnel).
Mobnye discloses all aspects of the claimed invention, except the second processor is further configured to operate using one or more algorithms to authenticate a user, and the first processor is further configured to operate using one or more algorithms to provide access to the user.
Christian is the same field of invention teaches the second processor is further configured to operate using one or more algorithms to authenticate a user (column 15, line 20-25, the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data or other security data associated with the user and the account, authorizing the user to control the device), 
and the first processor is further configured to operate using one or more algorithms to provide access to the user (column 12, line 5-15, the user establishes a videoconference with a remote device, the device establishes a videoconference, a user of the device instructs the device to send a request to a remote device to establish the videoconference. using a video compression algorithm to generate compressed video data and send the compressed video data to the remote device).
Mobnye and Christian are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second processor is further configured to operate using one or more algorithms to authenticate a user the teaching of Mobnye to include the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data the teaching of Christian because it is providing permission to each other to initiate a videoconference with­out requiring acknowledgement in order to facilitate com­munication.
Claim 2, Mobnye discloses the low-bandwidth wireless medium is a Bluetooth Low Energy wireless medium (page 1, par (0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server).
Regarding Claim 3, Mobnye discloses a plurality of managed hardware systems, wherein the second processor is further configured to interface with each of the plurality of managed hardware systems using one or more algorithms(page 6, par (0047), line 1-10, communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low­bandwidth communications link, using a decompression algorithm after the SMS message data has been conveyed over the low-bandwidth communications link and the first secure network tunnel).
Regarding Claim 4, Mobnye discloses all aspects of the claimed invention, except a plurality of managed hardware systems, wherein the second processor is further configured to interface with each of the plurality of managed hardware systems using one or more algorithms and to respond to a user request after the user has been authenticated.
Christian is the same field of invention teaches further configured to interface with each of the plurality of managed hardware systems using one or more algorithms and to respond to a user request after the user has been authenticated (column 15, line 20-25, the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data or other security data associated with the user and the account, authorizing the user to control the device).
Regarding Claim 5, Mobnye discloses a plurality of managed hardware systems, wherein the second processor is further configured to interface with each of the plurality of managed hardware systems using one or more algorithms and to respond to a user request using a generic attribute profile after the user has been authenticated(page 1, par (0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server).
Regarding Claim 6, Mobnye discloses the first processor is further configured to operate using one or more algorithms to transmit a request using a generic attribute profile (page 1, par (0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server).
Regarding Claim 7, Mobnye discloses the first processor is further configured to operate using one or more algorithms to transmit a request to the second processor using a generic attribute profile (page 6, par (0047), line 1-10, communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low­bandwidth communications link, using a decompression algorithm).
Claim 8, Mobnye discloses all aspects of the claimed invention, except the first processor is further configured to operate using one or more algorithms to transmit select one of a plurality of managed hardware systems and to transmit a request to the second processor using a generic attribute profile for the selected managed hardware system.
Christian is the same field of invention teaches the first processor is further configured to operate using one or more algorithms to transmit select one of a plurality of managed hardware systems and to transmit a request to the second processor using a generic attribute profile for the selected managed hardware system (column 12, line 5-15, the user establishes a videoconference with a remote device, the device establishes a videoconference, a user of the device instructs the device to send a request to a remote device to establish the videoconference. using a video compression algorithm to generate compressed video data and send the compressed video data to the remote device).
Regarding Claim 9, Mobnye discloses all aspects of the claimed invention, except the first processor is further configured to operate using one or more algorithms to generate a user interface on a mobile device and to request a user credential to be used for authenticating the user.
Christian is the same field of invention teaches the first processor is further configured to operate using one or more algorithms to generate a user interface on a mobile device and to request a user credential to be used for authenticating the user (column 15, line 20-25, the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data or other security data associated with the user and the account, authorizing the user to control the device).
Regarding Claim 10, Mobnye discloses a method for providing a representational state transfer interface over a low-bandwidth medium, comprising providing a hardware management function using one or more algorithms operating on a first processor; providing a data compression algorithm configured to compress message data for transmission over a low-bandwidth wireless medium on the first processor(page 1, par(0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server);
configuring a second processor to use one or more algorithms to respond to queries from the hardware management function of the first processor (page 11, par (0086), line 1-3, performed by the com-ponents of communications network 10 using software, firmware, and hardware (e.g., dedicated circuitry));
providing a data decompression function at the second processor to decompress the compressed message data(page 6, par (0047), line 1-10, communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low-bandwidth communications link, using a decompression algorithm after the SMS message data has been conveyed over the low-bandwidth communications link and the first secure network tunnel).
using one or more algorithms to authenticate a user at the second processor; and providing access to the user at the first processor using one or more algorithms.
Christian is the same field of invention teaches using one or more algorithms to authenticate a user at the second processor (column 15, line 20-25, the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data or other security data associated with the user and the account, authorizing the user to control the device); and
providing access to the user at the first processor using one or more algorithms (column 12, line 5-15, the user establishes a videoconference with a remote device, the device establishes a videoconference, a user of the device instructs the device to send a request to a remote device to establish the videoconference. using a video compression algorithm to generate compressed video data and send the compressed video data to the remote device).
Mobnye and Christian are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second processor is further configured to operate using one or more algorithms to authenticate a user the teaching of Mobnye to include the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data the teaching of Christian because it is providing permission to each other to initiate a 
Regarding Claim 11, Mobnye discloses the low-bandwidth wireless medium is a Bluetooth Low Energy wireless medium (page 1, par (0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server).
Regarding Claim 12, Mobnye discloses the second processor is further configured to interface with each of a plurality of managed hardware systems using one or more algorithms(page 6, par (0047), line 1-10, communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low-bandwidth communications link, using a decompression algorithm after the SMS message data has been conveyed over the low-bandwidth communications link and the first secure network tunnel).
Regarding Claim 13, Mobnye discloses all aspects of the claimed invention, except the second processor is further configured to interface with each of a plurality of managed hardware systems using one or more algorithms and to respond to a user request after the user has been authenticated.
Christian is the same field of invention teaches the second processor is further configured to interface with each of a plurality of managed hardware systems using one or more algorithms and to respond to a user request after the user has been authenticated (column 15, line 20-25, the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data or other security data associated with the user and the account, authorizing the user to control the device).
Regarding Claim 14, Mobnye discloses the second processor is further configured to interface with each of a plurality of managed hardware systems using one or more algorithms and to respond to a user request using a generic attribute profile after the user has been authenticated(page 1, par (0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server).
Regarding Claim 15, Mobnye discloses the first processor is further configured to operate using one or more algorithms to transmit a request using a generic attribute profile (page 1, par (0012), line 1-5, establishing and authenticating a logical network path between user equipment and a carrier Evolved Packet Data Gateway via a low-bandwidth communications link and a proxy server).
Regarding Claim 16, Mobnye discloses the first processor is further configured to operate using one or more algorithms to transmit a request to the second processor using a generic attribute profile (page 6, par (0047), line 1-10, communications network establishes one or more secure network tunnels between carrier ePDG and first user equipment, the SMS message data over the low--bandwidth communications link, using a decompression algorithm).
Claim 17, Mobnye discloses all aspects of the claimed invention, except the first processor is further configured to operate using one or more algorithms to transmit select one of a plurality of managed hardware systems and to transmit a request to the second processor using a generic attribute profile for the selected managed hardware system.
Christian is the same field of invention teaches the first processor is further configured to operate using one or more algorithms to transmit select one of a plurality of managed hardware systems and to transmit a request to the second processor using a generic attribute profile for the selected managed hardware system (column 12, line 5-15, the user establishes a videoconference with a remote device, the device establishes a videoconference, a user of the device instructs the device to send a request to a remote device to establish the videoconference. using a video compression algorithm to generate compressed video data and send the compressed video data to the remote device).
Regarding Claim 18, Mobnye discloses all aspects of the claimed invention, except the first processor is further configured to operate using one or more algorithms to generate a user interface on a mobile device and to request a user credential to be used for authenticating the user.
Christian is the same field of invention teaches the first processor is further configured to operate using one or more algorithms to generate a user interface on a mobile device and to request a user credential to be used for authenticating the user (column 15, line 20-25, the user instructing the device to enter an active mode verify an authorization associated with the request, the request include an encryption key, a password, authentication data or other security data associated with the user and the account, authorizing the user to control the device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Kishore et al. (US 20220030573, Jan. 27, 2022) teaches Method and Apparatus for Seamless and Secure Redfish over BLE for Management Consoles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Primary Examiner, Art Unit 2464